Citation Nr: 1715739	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse.

2.  Entitlement to an evaluation in excess of 30 percent for incomplete paralysis of the median nerve of the right hand.

3.  Entitlement to an evaluation in excess of 30 percent for incomplete paralysis of the ulnar nerve of the right hand.

4.  Entitlement to special monthly compensation (SMC) for statutory housebound benefits.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to September 1970 and from March 1971 to November 1976; the Veteran was awarded the Combat Action Ribbon and several other awards for his combat service.  The Veteran passed away in November 2010; the Appellant is the Veteran's surviving spouse, who has been properly substituted in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for alcohol abuse secondary to PTSD and increased evaluations for the Veteran's impairments of his median and ulnar nerves of his right hand, but awarded a 70 percent evaluation for the Veteran's PTSD and depressive disorder, effective January 27, 2010-the date on which he filed his claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Following substitution in May 2011, the Appellant timely and properly completed appeal of the above issues.  The Appellant testified at a Board hearing before the undersigned Veterans Law Judge in March 2013.

This case was initially before the Board in November 2014, at which time the case was remanded for additional development.  The Board notes that during the pendency of the remand, service connection for alcohol abuse as secondary to the Veteran's PTSD was awarded in a December 2016 rating decision; the AOJ evaluated that disability with the Veteran's PTSD, continuing the 70 percent evaluation throughout the appeal period.  The Board has recharacterized the psychiatric issue on appeal in order to comport with that award of benefits and considers the previous service connection issue before the Board respecting alcohol abuse to be finally decided and no longer in appellate status.  


FINDINGS OF FACT

1.  Beginning January 7, 2010, the evidence of record demonstrates that the Veteran's psychiatric disability resulted in total occupational and social impairment.  

2.  Prior to January 7, 2010, the evidence of record does not show a factually ascertainable increase in the Veteran's psychiatric disability occurred; during that period, his psychiatric disability more closely approximated to occupational and social impairment with reduced reliability and productivity with symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran is right-handed.  
4.  Throughout the appeal period, the Veteran's incomplete paralysis of both the median and ulnar nerves of his right hand is more closely approximate to severe incomplete paralysis of those respective nerves.  

5.  Throughout the appeal period, the Veteran's right hand was not shown to have the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

6.  Throughout the appeal period, the Veteran's right hand was not shown to have complete paralysis, described as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

7.  Beginning January 7, 2010, the Veteran's psychiatric disability is rated at 100 percent disabling, and the combined evaluations of his other service-connected disabilities is 60 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a 100 percent evaluation for PTSD with depressive disorder and alcohol abuse, beginning January 7, 2010, but not prior to that date, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for establishing a 50 percent evaluation, but no higher, throughout the appeal period for incomplete paralysis of the median nerve of the right hand has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2016).

3.  The criteria for establishing a 40 percent evaluation, but no higher, for incomplete paralysis of the ulnar nerve of the right hand has been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2016).

4.  The criteria for establishing entitlement to SMC for statutory housebound benefits beginning January 7, 2010, have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.351(d) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or Appellant or obtained on their behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice respecting the issues on appeal in a February 2010 letter.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA examinations in March and April 2010 are adequate for rating purposes.  Following the November 2014 Board remand, Social Security Administration (SSA), VA and private treatment records were obtained.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Evaluation Claims

Generally, in a claim for increased evaluation, the effective date is either the date of receipt of claim or date entitlement arose, whichever is later.  However, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable based on all of the evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim.  See 38 C.F.R. § 3.400(o) (2016).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Increased Evaluation for PTSD, Depressive Disorder and Alcohol Abuse

The Veteran filed a claim for TDIU on January 27, 2010; the AOJ subsequently awarded a TDIU as of that date.  The AOJ additionally took that January 2010 TDIU claim as a claim for increased evaluation, and awarded the Veteran a 70 percent evaluation for his psychiatric disability beginning January 27, 2010; prior to that date, the Veteran was assigned a 50 percent evaluation for his psychiatric disability.  The Veteran's PTSD and associated psychiatric disorders have been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence, the Veteran underwent a mental health medication management consultation in August 2008.  At that time, the Veteran was seen for medication for his PTSD because his wife threatened to leave him if he did not seek treatment for his anger.  He reported that he gave his gun to his wife after he became distressed by a co-worker's suicide.  He further reported that his PTSD symptoms had increased approximately 10-15 years prior, when he had decreased his drinking; he denied any DUI's, legal problems, blackouts, or the need for alcohol treatment or detox.  He further reported having intermittent suicidal ideations; he once played Russian Roulette in 1992, although he does not remember being depressed or intoxicated at the time.  The Veteran also reported intrusive thoughts, nightmares, isolating behaviors, emotional numbing, difficulty sleeping, irritability, and being on edge; the examiner also noted the "clear overuse" of alcohol.  He also reported some anxiety occasionally as well as being somewhat depressed; these emotional symptoms were usually related to work stress and resulted in insomnia.  He recently had an on-the-job accident and worried about losing his job because his supervisor did not "like him."  Nevertheless, he was working daily and had not been terminated.  The Veteran further reported that he drank 18 beers a week to aid his ability to sleep.  He denied any suicidal or homicidal ideations at that time.  

On examination, the Veteran was fully alert and pleasant.  His rate of speech and psychomotor activity were within normal limits.  He had linear thoughts.  His mood was euthymic and his affect was pleasant despite the examiner noting concern regarding good self-care.  There was no evidence of psychosis and the Veteran denied the same.  He was not at all concerned with his drinking and he denied suicidal and homicidal ideations.  The examiner diagnosed the Veteran with PTSD from combat; the examiner noted that the Veteran was drinking too much alcohol as a means to control the perseverative worrying that accompanied his job.  The Veteran was assigned a GAF score of 55.  

In October 2008, the Veteran reported that his mood was doing "ok[ay] for the most part" and that his stress levels have been slightly better.  He denied nightmares, although he had strange dreams of people he used to work with.  He continued to drink two times a week at a rate of 1 pint of liquor and 2 beers per session.  

In January 2009, the Veteran underwent another VA mental health medication management consultation.  The Veteran's reports during that session were substantially similar to those described in the October 2008 treatment record.  Significantly, his anxiety and mood were better, although he was on probation at work due to an accident; he thought that his supervisor had it out for him.  He did not think his memory problems were the cause of the accident.  His cognition was better, his sleep was good and that his nightmares had not been occurring.  He, however, was still drinking a 6 pack of beer per week.  He denied suicidal and homicidal ideations.  

On examination, the Veteran was fully alert and pleasant.  His rate of speech and psychomotor activity were within normal limits.  He had linear thoughts.  His mood was euthymic and his affect was pleasant.  There was no evidence of psychosis and the Veteran denied the same.  He reported cutting back on his drinking.  He denied suicidal and homicidal ideations.  The examiner diagnosed the Veteran with PTSD from combat and assessed him a GAF score of 55.  The examiner noted that he, happily, had decreased his alcohol use and that he did not appear to be in imminent danger of self/others at that time.  

In June 2009, the Veteran was seen for psychiatric treatment.  He stated at that time that his alcohol abuse and nightmares had increased.  He stated he wanted to get his drinking under control and was considering going to Alcoholics Anonymous (AA) again.  However, he reported that his work had improved of late and that he was not taking things as personally has he had in the past.  The Veteran denied suicidal and homicidal ideations, auditory and visual hallucinations; he had a euthymic mood with matching affect during the session.  

The Veteran was also seen in October 2009, with similar symptoms as noted in June 2009; he reported that he was doing well, although he "might be drinking too much," including drinking to the point of passing out every third night, as well as having disturbed sleeping and nightmares, although he did not remember his dreams.  The Veteran also had similar complaints and symptomatology noted in a December 2009 VA treatment record.  

On January 7, 2010, the Veteran's spouse contacted VA to report that the Veteran was intoxicated and suicidal due to recently losing his job; the spouse reported that he recently began talking about shooting himself in the head.  She gave the phone to the Veteran, who reported to his VA treatment provider, that he was suicidal with the plan to shoot himself and stated that he was "done."  It was noted that firearms were in the home, although the spouse had secured them; the Veteran's VA treatment provider noted that the Veteran was intoxicated and at high risk for self-harm.  The VA treatment provider called the police department in order for a welfare-check to be performed.  

The police performed the welfare-check and the Veteran was voluntarily hospitalized overnight due to depression and suicidal thoughts.  He was intoxicated with alcohol, angry and aggressive at the time of admission.  It was noted that these symptoms had been present for years, although they had worsened that night; his increase in symptoms was triggered by situational problems related to work-he stated that he had recently been fired-and heavy alcohol consumption.  The Veteran reported not eating or sleeping, and that he had been depressed, angry and had suicidal thoughts; he stated that he did not "want to live anymore," and that he "wanted to blow [his] brains out."  He did not have any paranoia, delusions, or self-harm inflicted.  His symptoms were severe, although no injury was present.  On examination, the Veteran was oriented to person, time and place, and appeared depressed.  Cognition and thought process were normal, as were his insight and judgment.  He, however, expressed suicidal thoughts and a specific plan ("Russian Roulette").  The Veteran was diagnosed with suicidal ideation, depression, PTSD, alcohol intoxication and alcohol dependence; he was discharged the following morning after he sobered up.

Correspondences from the Veteran's employer indicate that his employment was terminated on January 20, 2010; the proposed action to terminate his employment was transmitted to the Veteran on January 5, 2010, two days before his hospitalization.  The Veteran was terminated due to his job performance.  

The Veteran underwent a VA examination of his psychiatric disability in April 2010.  On examination, the Veteran was shown to have depressive and anxiety symptoms, nightmares and increased use/abuse of alcohol at times of increased stress.  The Veteran also reported that he avoided social and "outside the home" activities to alleviate stress due to contact with others; he was noted to have ongoing alienation from others and avoidance of activities outside of the home on a daily basis.  The examiner noted that the Veteran did not have any impairment of his communication or thought process, nor did he demonstrate delusions or hallucinations.  The examiner did, however, note that the Veteran demonstrated inappropriate behavior, particularly when intoxicated; he admitted to being verbally aggressive towards his wife and having repeatedly expressed suicidal intent when intoxicated.  The examiner further noted that there were significant suicidal thoughts and ideations with several mental health holds in the past; however, at the time of the examination the Veteran was no suicidal or risk of self-harm or harmful behaviors toward others.  The Veteran denied any homicidal ideations.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  

The Veteran was oriented to person, time and place.  The Veteran reported ongoing memory issues, particularly at work, including difficulty remembering job directives.  He also had interpersonal problems, particularly with his supervisor, at work as well as problems exercising good judgment.  The Veteran did not have any obsessional or ritualistic behaviors and his speech was not irrelevant, illogical or obscure.  He reported having periodic panic attacks once or twice a month which lasted 1 to 2 hours; he stated he would become overwhelmed and panicky during his panic attacks.  The examiner additionally noted that the Veteran had depressive and anxiety symptoms which significantly limited and/or interfered with the Veteran's occupational and social functioning, as those symptoms led the Veteran to restrict his activities outside the home.  The Veteran was also shown to have episodic anxiety, particularly when stressed or ruminating about problems; the examiner indicated that these feelings were counterproductive in the workplace and lead the Veteran to avoid others and interactive/social functions in order to alleviate his increases in anxiety.  The examiner also noted that while the Veteran controlled his impulsivity at the time of the examination, his impulse control in the past had been impaired such as when he played Russian Roulette and that he had "very poor judgment" in coping with the extent of his depressive symptoms and ingestion of alcohol.  

Regarding sleep impairment, the Veteran experienced difficulty sleeping, including disruptive sleep due to disturbing dreams, which caused him to be fatigued the following day.  The Veteran was also shown to use alcohol, which would pronounce his suicidal ideations and lead to hospitalizations and mental health holds; at the time of the examination, the Veteran reported not having consumed alcoholic beverages for a month.  

The examiner diagnosed the Veteran with PTSD with depressive disorder not otherwise specified but including anxiety, depression and memory loss, as well as with alcohol abuse in early full remission as reported by the Veteran.  The Veteran was assessed with a GAF score of 55.  The examiner summarized that the Veteran's symptoms included: significant anger/depression, elevated levels of anxiety, and memory failure of job tasks/assignments; his psychiatric disability resulted in deficiencies in most areas, including having increased levels of depression and anxiety due to environmental stress.  The examiner reiterated that the Veteran had recently been fired from his job due to needing to call in sick and not understanding directives from his supervisor; although he was pleased he was no longer working as the job caused him anxiety and depression, the Veteran still suffered from worry, rumination and memory loss.  He additionally had become more reclusive and was generally passive in the psychosocial realm; the examiner indicated that the Veteran's quality of life was questionable given his repeated bouts of depression and suicidal ideations as well as excessive alcohol usage which led to emergency room visits and two mental health holds.  

The examiner concluded that it appeared that the Veteran was unable to maintain employment for any significant period of time in the past due to his psychiatric disability, with the exception of being able to maintain employment in yard maintenance work for 8 years, from which he had been terminated in January 2010.  

In the evidence that follows, the Veteran continued to drink alcohol and was hospitalized at least three more times in August, September and October 2010 due to intoxication and suicidal ideations.  Eventually, the Veteran was placed in a VA inpatient PTSD and alcohol abuse program in November 2010.  However, a week later he was released from that facility and transferred to a private facility, where he passed away in three days later from end-stage liver disease, cirrhosis, and alcohol abuse.  

Based on the foregoing evidence, the Board must conclude that the evidence of record demonstrates that beginning January 7, 2010-two days after he was informed that it was proposed to terminate him from his job-it is factually ascertainable that the Veteran's psychiatric disability increased to a total social and occupational impairment.  The Veteran was psychiatrically placed on a mental health hold at that time due to his level of intoxication, suicidal ideations, and his threats of self-harm.  Such demonstrates that the Veteran engaged in grossly inappropriate behavior and was a persistent danger to himself.  Although he was released from the hospital following that incident, the Veteran continued to suffer total social and occupational impairment; over the next 11 months, the Veteran lost his job, became reclusive, and would be hospitalized at least three more times due to his psychiatric disability prior to his death in November 2010.  

Prior to that date, however, it is not factually ascertainable that an increase in symptomatology occurred.  The evidence of record from August 2008-prior to the appeal period-through December 2009 is substantially similar in severity noted.  Significantly, the Board notes that those records demonstrated a lack of the following symptoms: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  His GAF score throughout that period was 55.  

During that period, although it appears that the Veteran had a flattened affect and mood as well as sleep disturbances with nightmares, the Veteran was still able to work every day, despite some interpersonal conflict with his supervisor.  The Board finds that the symptomatology noted prior to January 7, 2010, is more closely approximate to social and occupational impairment with reduced reliability and productivity, rather than total social or occupational impairment or impairment in most areas.  

Accordingly, a 100 percent evaluation is therefore assigned beginning January 7, 2010, but not before that date.  See 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411.

Finally, with regards to any additional discussion respecting TDIU, the Board finds that such is moot in this case in light of the Board's award of a 100 percent prior to January 7, 2010, as the Veteran is shown by the evidence to have been working for a local government until January 20, 2010, at which time he was terminated.  The Board notes that this date of termination of his full-time employment is after the date on which the Board has awarded 100 percent for his psychiatric disorder and therefore, the claim for TDIU prior to the date on which the 100 percent evaluation has been assigned is moot.  

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
      
Increased Evaluation for Right Median and Ulnar Nerve Impairments

As noted above, on January 27, 2010, the Veteran filed a TDIU claim which was also construed as a claim for increased evaluation for his right median and ulnar nerve impairments.  Prior to that date, his incomplete paralysis of the median nerve of the right hand had been evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515, and his incomplete paralysis of the ulnar nerve of the right hand had been evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  

Under Diagnostic Code 8515, which has the criteria for rating injuries to the median nerve, a 10 percent evaluation is warranted for mild incomplete paralysis of either the major or the minor extremity.  Moderate incomplete paralysis warrants a 30 percent for the major extremity and 20 percent for the minor extremity.  Severe incomplete paralysis warrants 50 percent for the major extremity and 40 percent for the minor extremity.  A 70 percent for the major extremity or 60 percent for the minor extremity is warranted for complete paralysis, described as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  See 38 C.F.R. §4.124a, Diagnostic Code 8515 (2016).  

Under Diagnostic Code 8516, which provides the criteria for rating injuries to the ulnar nerve, a 10 percent evaluation is warranted for mild incomplete paralysis of either the major or the minor extremity.  Moderate incomplete paralysis warrants a 30 percent for the major extremity and 20 percent for the minor extremity.  Severe incomplete paralysis warrants 40 percent for the major extremity and 30 percent for the minor extremity.  A 60 percent for the major extremity or 50 percent for the minor extremity is warranted for complete paralysis, described as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69 (2016).  In this case, the Veteran's right upper extremity has been found to be his major or dominant extremity for purposes of evaluation.  

The Board has reviewed the Veteran's VA treatment records from January 2009 through his death, as well as the private treatment records for that same period.  Generally, those records do not document any treatment for his right hand neurological disabilities, although some records do note that he felt that the condition was getting worse.

The Veteran underwent a VA examination of his right hand neurological disabilities in March 2010.  The Veteran denied any current treatment for his condition during the examination, although he reported tingling and pricking of the skin.  On examination, his coordination, speech, orientation, memory, cranial nerve functioning, and Romberg's sign were normal.  His right upper extremity motor functioning testing revealed neuralgia at the right wrist dorsal area.  He also had muscle wasting and atrophy due to disuse of his right upper extremity.  There were no lesions shown, although he had loss of his fine motor control of his right little finger, which involved his right ulnar nerve.  The Veteran's reflexes and color of his extremity were normal and there was no ulceration of his right upper extremity.  Sensory testing of the right upper extremity revealed neuralgia of the right little finger, with a decreased pinprick and vibratory testing as well as two-point discrimination testing of that finger.  Temperature and position testing were normal.  The examiner noted that the Veteran had right ulnar nerve neuropathy due to right wrist trauma in service.  The examiner noted that disability had a mild effect on the Veteran's usual occupation and daily activities.  

In his October 2010 notice of disagreement, the Veteran reported that his right hand disabilities were painful and it had become increasingly difficult to do things with his right hand.  

In a Social Security Function Report, filled out by the Veteran in conjunction with his claim for Social Security Administration benefits, he indicated that he was unable to lift his 30-pound dog; his wife usually had to care for the dog.  The Veteran further indicated that he had trouble dressing, bathing, and otherwise caring for his personal hygiene and feeding himself due to his right hand.  He stated that he was not able to cook like he used to, at least in part due to his right hand.  The Veteran was able to load the dishwasher and to do the laundry, as well as perform other limited housework.  He further reported that, as he was right-hand dominant, he let his wife do anything with respect to writing, as he cannot bend his fingers and had limited mobility due to pain.  The Veteran estimated that he could lift 35 pounds, although he reported that bending of his joints were affected by pain and lack of mobility.  The Veteran indicated that he was fired due to poor reviews from his supervisor regarding inability to perform aspect of his job; he stated that his employer failed to provide him with accommodations after he told them there were some things he could not do.  

After the Veteran's death, the Appellant testified in a March 2013 hearing that prior to his death, the Veteran had what she described as a "bionic claw hand" which he had learned to adapt to.  She noted that he played softball, but he was not able to grip a bat like he used to.  The Appellant further reported the Veteran had a hard time opening jars and that she watched him struggle holding things for a long period of time.  She further testified that the Veteran's right hand disability was part of his firing; she noted that he was not able to pull the trash out of the trashcans and that he had to have help from younger workers.  She noticed that he would use his left hand more when performing housework.  She stated he could not open his medications because of the childproof caps, and they had to request non-childproof caps for his medications.  

Based on the foregoing evidence, the Board finds that the Veteran's neurological impairments of his ulnar and median nerves of the right upper extremity were more closely approximate to severe incomplete paralysis of those nerves during the appeal period.  While the VA examiner indicated a mild effect on his occupational functioning, the Veteran and Appellant's statements make clear that part of the reason for his poor reviews at work were related to his inability to perform certain tasks as a result of his right hand.  The Appellant's post-death statements regarding the functioning of the Veteran's right hand as a result of his nerve impairments is competent and particularly probative respecting the severe extent of his limitations.  

A higher evaluation under those Diagnostic Code 8515 is not warranted because his right hand was not inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); nor was there incomplete pronation and defective, absence of flexion of index finger and feeble flexion of the middle finger.  He was not unable to make a fist, and he could flex, oppose and abduct his right thumb.  In fact, the only affected finger noted on examination in March 2010 was the Veteran's right little finger; otherwise, the 4 other fingers were not shown to be affected.  

While the Appellant's description of the Veteran's hand would appear to correspond with a "griffin claw" deformity, such was not noted by the March 2010 examiner.  Moreover, while the Veteran had effects of the right little finger, his right ring finger was not noted to be effected on examination.  Under Diagnostic Code 8516, a higher evaluation clearly necessitates an inability to extend or adduct with the thumb both his right ring and little fingers; such is not present in this case.  

Consequently, the Board finds that a 40 percent and 50 percent evaluations for severe incomplete paralysis of the ulnar and median nerves of the right hand, respectively, but no higher, is warranted beginning January 27, 2010-the date of receipt of his TDIU claim.  See 38 C.F.R. §§ 3.400, 4.7, 4.124a, Diagnostic Codes 8515, 8516.  The evidence of record prior to that date does not demonstrate any factually ascertainable increase in his symptomatology associated with his neurological disabilities of this right hand.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

SMC Claim

Because of the above awards of benefits, the claim of entitlement to SMC for statutory housebound benefits has been raised by the record.  Bradley v. Peake, 22 Vet. App. 280 (2008).

Under 38 U.S.C.A. § 1114(s), SMC based on housebound status is payable where a Veteran has a single service-connected disability rated as 100 percent disabling and either additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is otherwise "permanently housebound" by reason of such disability or disabilities.  

In this case, the Veteran has one individually ratable disability that is 100 percent disabling beginning January 7, 2010.  The Veteran's combined evaluation for his other service-connected disabilities-which were rated as follows as of that date: incomplete paralysis of the right median nerve of the right hand, 30 percent; incomplete paralysis of the right ulnar nerve of the right hand, 30 percent; tinnitus, 10 percent; bilateral impaired hearing and residuals of resolved amebic liver abscess, both noncompensable-is 60 percent as of that date.  See 38 C.F.R. § 4.25.  

Consequently, beginning January 7, 2010, the Board must also award SMC for statutory housebound benefits.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  


ORDER

A 100 percent evaluation for PTSD, depressive disorder and alcohol abuse beginning January 7, 2010, is granted.

A 50 percent evaluation for incomplete paralysis of the median nerve of the right hand throughout the appeal period is granted.

A 40 percent evaluation for incomplete paralysis of the ulnar nerve of the right hand throughout the appeal period is granted.

Entitlement to SMC for statutory housebound benefits beginning January 7, 2010, is granted.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


